DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 – 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hilton (US 6,069,482; hereinafter Hilton).
Regarding Claim 1, Hilton discloses an interface element (Fig. 3, item 20) for a testing apparatus of electronic devices (column 1, lines 49 – 51; an adapter is described herein which releasably connects a ball grid array package to a printed circuit board, or to a testing board), the interface element (Fig. 3, item 20) comprising 

    PNG
    media_image1.png
    258
    445
    media_image1.png
    Greyscale

support (Fig. 3, item 34) provided with a plurality of through openings (Fig. 3, item 35) that house respective interconnection elements (Fig. 3, item 38), which extend between a first end (Fig. 3, top of item 35) and a second end (Fig. 3, bottom of item 35), wherein the interconnection elements (Fig. 3, item 38) are made of a conductive elastomer (Fig. 3 and column 3, line 6; conductive elastomer 38) that fills the openings (Fig. 3, item 35), each of the interconnection elements (Fig. 3, item 38) forming a conductive channel (column 3, lines 3 – 6; a resilient elastomer with conductive wires or conductive particles which provide a conductive path through the entire thickness of the elastomer) between different and opposing faces (Fig. 3, opposing faces on item 34) of the support (Fig. 3, item 34).
Regarding Claim 11, Hilton discloses a probe card for a testing apparatus of electronic devices (column 1, lines 34 – 37; test a circuit board), comprising:
a component (Fig. 3, item 21) that includes a plurality of conductive contact pads (Fig. 3, items 26 comprise items 27); and
the interface element (Fig. 3, item 20) according to claim 1, the interconnection elements of said interface element (Fig. 3, item 38) being configured to make contact with the contact pads (Fig. 3, items 26 comprise items 27) of the component (Fig. 3, item 21).
Claim 12, Hilton discloses the probe card according to claim 11, wherein the component (Fig. 3, item 21) is a space transformer and the probe card further comprises a testing head that comprises a guide and a plurality of contact probes, each having a tip portion configured to contact a respective contact pad of a plurality of contact pads of a device under test and a head portion, the contact probes being housed respectively in guide holes of the guide, the head portions of the contact probes being associated with the first ends of the interconnection elements, and the interface element being arranged between the space transformer and the test head (Fig. 3 and column 2, lines 44 – 55; grid of holes 23 are formed in base 21 corresponding to a standard pattern of solder balls 24 on a ball grid array package 25; standard patterns include hole pitches of 1.5 mm, 50/1000 inch, 1 mm, and staggered rows with a 50/1000 inch gap between rows; metal pins 26, such as formed of a copper alloy coated with gold, are then press fit through each of holes 24; pins 26 may include a head 27 which extends slightly above the top surface 28 of base 21).
Regarding Claim 13, Hilton discloses the probe card according to claim 12, wherein the contact probes are T-shaped, and have respective head portions adapted to abut onto the protruding first ends of the interconnection elements, respectively (Fig. 4 and column 3, lines 60 – 63; pins 58 may have an enlarged head 60 to ensure a portion of each pin 58 extends above the top surface of the dielectric substrate 56).
Regarding Claim 14, Hilton discloses a method for manufacturing an interface element (Fig. 3, item 20) for a testing apparatus of electronic devices (column 1, lines 49 – 51; an adapter is described herein which releasably connects a ball grid array package to a printed circuit board, or to a testing board), the method comprising:
providing a substantially plate-like support (Fig. 3, item 34);
forming a plurality of through openings (Fig. 3, item 35) in the support (Fig. 3, item 34); and

wherein each of the interconnection elements (Fig. 3, item 38) forms a conductive channel (column 3, lines 3 – 6; a resilient elastomer with conductive wires or conductive particles which provide a conductive path through the entire thickness of the elastomer) between different and opposing faces (Fig. 3, opposing faces on item 34) of the support (Fig. 3, item 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Karklin (US 2008/0297182 A1; hereinafter Karklin).
Regarding Claim 2, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach wherein at least one end of the first end and the second end of the interconnection elements protrudes from the openings.
However Karklin suggests wherein at least one end of the first end (Fig. 1D, bottom of item 110) and the second end (Fig. 1D, top of item 110) of the interconnection elements (Fig. 1D, item 160) protrudes from the openings (Fig. 1D, openings with item 160 inside).

    PNG
    media_image2.png
    296
    547
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Karklin because a benefit with all these embodiments is that the device may experience zero (or near zero) nascent force (Karklin, para [0018]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Karklin,  and further in view of Sakata et al. (US 6,280,207 B1; hereinafter Sakata).
Regarding Claim 3, Hilton and Karklin disclose the interface element according to claim 2. But Hilton and Karklin do not specifically teach wherein the at least one end protruding from the openings has a section that is less than a section of a portion of the interconnection elements housed inside said openings.
However Sakata suggests wherein the at least one end protruding from the openings has a section that is less than a section of a portion of the interconnection elements housed inside said openings (column 2, lines 52 – 55; the outside diameter of the shoulder portions is smaller than the inside diameter of the support aperture, the elastic deformation of the protruded section is larger than that of the retention section).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Karklin,  and further in view of Maeda et al. (US; hereinafter Maeda).
Regarding Claim 4, Hilton and Karklin disclose the interface element according to claim 2. But Hilton and Karklin do not specifically teach wherein a terminal portion of the at least one end protruding from the openings comprises a coating metal portion.
	However Maeda suggests wherein a terminal portion of the at least one end protruding from the openings comprises a coating metal portion (column 3, line 66 to column 4, line 1; by plating these protuberances with a precious metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hilton and Karklin in view of Maeda because by plating these protuberances with a precious metal, it is possible to reduce the contact resistance and to obtain a more stable contact (Maeda, column 3, line 66 to column 4, line 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Namburi et al. (US 2014/0232427 A1; hereinafter Namburi).
Regarding Claim 5, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach further comprising conductive contact elements each including a first end portion inserted into at least one of the ends of a respective one of the interconnection elements and a second 
However Namburi suggests further comprising conductive contact elements (Fig. 3A2, item 320) each including a first end portion (Fig. 3A2, bottom of item 320) inserted into at least one of the ends of a respective one of the interconnection elements (Fig. 3A2, item 310) and a second end portion (Fig. 3A2, top of item 320), opposite the first end portion (Fig. 3A2, bottom of item 320), protruding from the at least one of said ends (Fig. 3A2, top of item 310) of the respective one of the interconnection elements (Fig. 3A2, item 310).

    PNG
    media_image3.png
    193
    187
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Namburi because this configuration may be adapted for use with fine-pitch microelectronic arrays (Namburi, para [0036]).

Claims 6 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of in view of Kimura et al. (US 2009/0039905 A1; hereinafter Kimura).
Regarding Claim 6, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach wherein the interconnection elements have a length between 100 µm and 300 µm, said length being measured along a longitudinal axis of the interconnection elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Kimura in order to achieve stable electrical connection even to an object of connection (Kimura, para [0012]).
Regarding Claim 7, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach wherein the conductive elastomer forming the interconnection elements comprises an elastomeric material in turn including micro or nano particles of conductive material.
	However Kimura suggests wherein the conductive elastomer forming the interconnection elements comprises an elastomeric material in turn including micro or nano particles of conductive material (para [0032]; the conductive particles may preferably have a number average particle diameter of 3 to 20 µm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Kimura because by this invention necessary electrical inspection on a circuit device, which is an object of inspection, can be surely performed even when the circuit device is small in the clearance between adjoining electrodes to be inspected, and there are variations of height in electrodes to be inspected (Kimura, para [0046]).
Regarding Claim 8, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach further comprising conductive portions respectively coating at least one portion of walls of the openings.
	However Maeda suggests further comprising conductive portions respectively coating at least one portion of walls of the openings (column 5, lines 20 – 23; forming the holes in a film copper covered on both sides, the inner surfaces of the holes are plated with a layer of gold).

Regarding Claim 9, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach wherein the first ends of the interconnection elements are adapted to contact contact pads of a device under test, and the second ends of said interconnection elements are adapted to contact contact pads of a space transformer associated with the interface element.
However Karklin suggests wherein the first ends (Fig. 1D, bottom of item 110) of the interconnection elements (Fig. 1D, item 160) are adapted to contact contact pads of a device under test, and the second ends of said interconnection elements are adapted to contact contact pads of a space transformer associated with the interface element (para [0003]; probe card assemblies for testing semiconductors have at least three components: a printed circuit board (PCB), a substrate to which thousands of probe contactors are coupled (this substrate hereinafter will be referred to as the "probe contactor substrate"), and a connector (also referred to herein as an interposer); the interposer electrically interconnects the individual electrical contacts of the PCB to the corresponding electrical contacts on the probe contactor substrate which relay signals to the individual probe contactors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Karklin because a benefit with all these embodiments is that the device may experience zero (or near zero) nascent force (Karklin, para [0018]).
Regarding Claim 10, Hilton discloses the interface element according to claim 1. But Hilton does not specifically teach wherein the ends of the interconnection elements are adapted to contact pads of components associated with the interface element and between which the interface element is arranged, the interface element providing mechanical and electrical connection among said components.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Karklin because a benefit with all these embodiments is that the device may experience zero (or near zero) nascent force (Karklin, para [0018]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of in view of Maeda.
Regarding Claim 15, Hilton discloses the method according to claim 14. But Hilton does not specifically teach wherein filling the openings is preceded by arranging a mask on at least one of the faces of the support, said mask being provided with openings at the openings of the support.
However Maeda suggests wherein filling the openings is preceded by arranging a mask on at least one of the faces of the support, said mask being provided with openings at the openings of the support (column 5, lines 20 – 23; forming the holes in a film copper covered on both sides, the inner surfaces of the holes are plated with a layer of gold).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Maeda, and further in view of Sakata.
Regarding Claim 17, Hilton and Maeda disclose the method according to claim 15. But Hilton and Maeda further comprising selecting a diameter of the openings of said mask to be less than a diameter of the openings in the support, wherein filling the openings in the support includes filling the openings in the mask in order to form the first ends protruding from the support, the first ends having a reduced cross-section compared to a cross-section of bodies of the interconnection elements that are positioned in the openings in the support.
However Sakata suggests further comprising selecting a diameter of the openings of said mask to be less than a diameter of the openings in the support, wherein filling the openings in the support includes filling the openings in the mask in order to form the first ends protruding from the support, the first ends having a reduced cross-section compared to a cross-section of bodies of the interconnection elements that are positioned in the openings in the support (column 2, lines 52 – 55; the outside diameter of the shoulder portions is smaller than the inside diameter of the support aperture, the elastic deformation of the protruded section is larger than that of the retention section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hilton and Maeda in view of Sakata because by this arrangement the conductive member is deformed to a large extent regardless of the retention section and the large amount of deformation in the conductive member makes the contact stable and the electrical resistance low (Sakata, column 2, lines 52 – 60).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Sakata.
Regarding Claim 18, Hilton discloses the method according to claim 14. But Hilton does not specifically teach wherein filling the openings of the support is performed using a polymerization process.
	However Sakata suggests wherein filling the openings of the support is performed using a polymerization process (column 5, lines 18 – 19; conductive member is made by mixing an elastic polymeric material with a conductive powder or particles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Sakata because by this arrangement the conductive member is deformed to a large extent regardless of the retention section and the large amount of deformation in the conductive member makes the contact stable and the electrical resistance low (Sakata, column 2, lines 52 – 60).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Sakata,  and further in view of Beaman et al. (US 5,785,538; hereinafter Beaman).
Regarding Claim 19, Hilton and Sakata disclose the method according to claim 18. But Hilton and Sakata do not specifically teach wherein the polymerization process is performed using thermal cycles.
	However Beaman suggests wherein the polymerization process is performed using thermal cycles (column 3, lines 51 – 53; thermal energy is applied from the wire bonder stage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hilton and Sakata in view of Beaman in order to bonding (Beaman, column 3, lines 51 – 55).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton in view of Kimura.
Regarding Claim 20, Hilton discloses the method according to claim 14. But Hilton does not specifically teach further comprising depositing conductive portions respective onto at least one portion of the walls of the openings of the support.
However Kimura suggests further comprising depositing conductive portions respective onto at least one portion of the walls of the openings of the support (para [0032]; the conductive particles may preferably have a number average particle diameter of 3 to 20 µm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hilton in view of Kimura because by this invention necessary electrical inspection on a circuit device, which is an object of inspection, can be surely performed even when the circuit device is small in the clearance between adjoining electrodes to be inspected, and there are variations of height in electrodes to be inspected (Kimura, para [0046]).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record does not teach claimed limitation: “further comprising selecting a thickness of the mask, wherein filling the openings in the support includes filling the openings in the mask in order to form the first ends protruding from the support to a length equal to the thickness of the mask” in combination with all other claimed limitations of claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi et al. (US 10,178,766 B2) suggests that a wiring is made of a conductive composition containing elastomer (see claim 1).
Liu et al. (US 2007/0057382 A1) teaches that in some embodiments, the balls may be constructed from elastomers or other highly pliable materials, which are plated with metals whereby the balls become conductive and in other embodiments, the balls may be made electrically-conductive by embedding metal particles in an elastomer matrix (see para [0013]).
Kuo et al. (US 2013/0069683 A1) discloses a compressible deformable member such as an elastomeric or rubber insert which may be interspersed between the upper and lower support plates (see para [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	6/14/2021